DAVIS, Judge.
The State challenges Michael Barnes’ downward departure sentence for vehicular homicide. The trial court based the departure on section 921.0026(2)©, Florida Statutes (2001), which provides that a downward departure can be reasonably justified if “[t]he offense was committed in an unsophisticated manner and was an isolated incident for which the defendant has shown remorse.” The State, however, argues that this is not a valid reason for departure in a vehicular homicide case because such offense cannot be committed in either a sophisticated or an unsophisticated manner. We disagree.
The statute makes no exception for vehicular homicide or other offenses involving driving, and the record here supports the trial court’s finding. See State v. Van-Bebber, 805 So.2d 918 (Fla. 2d DCA 2001). Accordingly, we affirm.
Affirmed.
NORTHCUTT and STRINGER, JJ„ Concur.